DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to because the graphics and text of Figures 1-16 are not of sufficient quality such that all details in the drawings are reproducible in the printed patent [see MPEP §608.02 V-VII].  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high-frequency” in claim 1 is a relative term which renders the claim indefinite. The term “high-frequency” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what frequency is considered high a wave and what type of wave.
Regarding claim 1, claim limitation “a power source member connected to one end of the main body part and configured to control transmission and reception to/from the LED irradiation units or the electrode units” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The applicant’s specification recites a “power source member” in paragraphs [0012] and [0052] but these paragraphs do not define the any structure of the power source member.  The power source member is also no shown in the drawings.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 5, the metes and bounds of the claim limitation “a silicone cover made of silicone and provided to cover at least some of the LED irradiation units, and the silicone cover covers the LED irradiation units” cannot be determined by the examiner because it is unclear whether all or only some of the LED irradiation units must be covered by the silicone cover.  The limitation claims both.  The examiner also notes the recitation “silicone cover made of silicone” appears redundant.
Regarding claim 16, the metes and bounds of the claim limitation “wherein the battery embedded in the handle part operates the LED irradiation units and the electrode units of main body part in a wireless manner” cannot be determined by the examiner because it is unclear if the battery directly operates the irradiation and electrode units wirelessly, if the battery serves as an intermediary for wireless operation, or if the battery enables wireless operation by providing an onboard supply of power.  
Regarding claim 16, the metes and bounds of the claim limitations “wherein the main body part has a cap-shaped silicone cover” and “the silicone cover is provided in a cone shape” cannot be determined by the examiner because it is unclear if there is a distinction between “cap-shaped” and “cone shape.” 
Claim 18 recites the limitation "the six electrode units" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-18 are rejected at least by virtue of their dependence on an indefinite claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Crapelli (WO 2017/221277 A1) in view of Courtion et al. (US 2015/0133832 A1).

[Claim 1] Crapelli discloses a vaginal treatment device using irradiation units, high-frequency waves, and EMS (device for performing electrostimulation and/or photobiostimulation on the inner wall of the vagina to correct vaginal laxity and urinary incontinence) [abstract; page 1, lines 10-20], the vaginal treatment device comprising: 
a main body part (device body, Fig. 1 #1) configured to be inserted into a vagina and having one or more irradiation units (light energy emitters inserted within intermediate annular elements or rings, Figs. 1-2 #11, 12) within configured to irradiate an interior of the vagina with light [page 3, line 22 - page 4, line 5], and electrode units (steel rings, Figs. 1-2 #8-10) [page 3, lines 17-19] configured to transfer radio frequency (RF) energy or electro muscular stimulation (EMS) energy into the vagina [page 5, line 18 – page 6, line 14]; 
a handle part (device body, Fig. 1 #1, and rod, Fig. 1 #16, collectively form a handle for positioning the device within the vagina) embedded with a battery and having a power source member connected to one end of the main body part and configured to control transmission and reception to/from the irradiation units or the electrode units (a conventional battery within the device body may be recharged wirelessly or via a cable to power the units) [page 4, lines 14-21]; and 
a housing part (special base) electrically connected to the handle part and configured to charge the battery (recharging may be made with a wireless system, schematized with reference numeral 19 in Fig. 3, which may also optionally comprise a special base, not shown, in which the sterilization of the device may be carried out) [page 5, lines 15-18].
Crapelli discloses light energy emitters is silent with regard to the type of emitter used in the treatment device.
Courtion discloses an analogous vaginal rejuvenation device for treating incontinence comprising a main body part (insertable end, #175) [par. 0036] including treatment LEDs (Figs. 1B, D #170B, Fig. 2 #240) [abstract; pars. 0038, 0055-0057], a handle part (handle end, #155) embedded with a battery (power source, Fig. 2 #240) [pars. 0036, 0060], and a housing part (charger, Fig. 1D #150) electrically connected to the handle part and configured to charge the battery [par. 0060].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the device of Crapelli to use treatment LEDs as the irradiation units as taught by Courtion in order to provide the light necessary to rejuvenate vaginal muscle and treat incontinence.  While the examiner believes Crapelli covers the claimed handle part under the broadest reasonable interpretation of the claim, it would also have been obvious to one of ordinary skill in the art before the effective filing date to modify device of Crapelli to include a handle end embedded with a battery of the type taught by Courtion in place of the rod in order to enable control over the device once inserted into the vagina.

[Claims 2, 6] Crapelli in view of Courtion renders obvious the LED irradiation units comprise first LED units comprising red-light LEDs (emitters, Fig. 3 #12A, have wavelengths from 750-1000 nm), and second LED units comprising blue-light LEDs (emitters, Fig. 3 #11A, have wavelengths from 500-750 nm), and wherein the first LED units, the electrode units, and the second LED units are sequentially provided and aligned on the main body part (steel ring #8, emission ring #11, steel ring #9, emission ring #12, and steel ring #10).

[Claim 5] Crapelli discloses the main body part further comprises a silicone cover made of silicone  (the device is made of biocompatible materials including silicone) and provided to cover at least some of the LED irradiation units, and the silicone cover covers the LED irradiation units (the irradiation units are within the device), and the electrode units are provided on an outer surface of the silicone cover (the steel ring project from the silicone of the device) [page 3, lines 10-12].


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Crapelli (WO 2017/221277 A1) in view of Courtion et al. (US 2015/0133832 A1) as applied to claim 2 above, and further in view of Hagege (US 2011/0230931).

[Claim 8] Crapelli discloses a housing part (special base) for charging in which the sterilization of the device may be carried out [page 5, lines 15-18] but does not disclose the housing part comprises a bottom housing having an internal space for receiving the main body part and at least a part of the handle part, and a top housing provided to cover one side of the bottom housing and configured to cover the handle part.
Hagege discloses an analogous vaginal treatment device including a housing part (charger, Figs. 1C, 2 #300) comprising a bottom housing having an internal space (recess, Fig. 1C #310) for receiving a main body part and at least a part of the handle part (applicator, Fig. 1C #100), and a top housing provided to cover one side of the bottom housing and configured to cover the handle part (top housing rotates open, Fig. 1 C not labeled) [par. 0104-0106].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the housing to include a bottom housing and top housing as taught by Hagege in order to receive charge and sterilize the main body and handle parts.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Crapelli (WO 2017/221277 A1) in view of Courtion et al. (US 2015/0133832 A1) as applied to claim 1 above, and further in view of Yang et al. (KR 101958845 B1).

[Claim 14] Crapelli in view of Courtion disclose electrode units along the length of the device but does not disclose the electrode unit further has a human body sensing function or a contact temperature sensing function.
Yang discloses an analogous vaginal therapy device comprising an electrode unit (#150) for applying therapy [par. 0038] that may also serve a sensor for detecting the depth of insertion into the vagina by detecting the amount of current applied through the electrode unit [par. 0042].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device to detect current applied through the electrode units as taught by Yang in order to sense the insertion depth of the device into the vagina.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) Blanche et al. (US 2018/0296383) discloses a vaginal stimulatory device 300 including an inside tubular element 350 onto which will be attached one or more metal strips 352 that will serve as electrodes for electrical stimulation, and a plurality of Light Emitting Diodes ("LEDs") 360. The LEDs 360 will be mounted such that the emitted light will be directed outward from the tubular element 350 [par. 0054].
(2) Park (KR 20180113824 A) discloses a female urinary incontinence treatment apparatus comprising a first treatment module (#100), including a first and second electrodes (E1, E2) that pass current to stimulate the sphincter of the urethra and an LED light therapy module (#150) that emits light through the electrodes to reduce inflammation and treat disease, a second module (#200) and a control module (#300) that includes a power unit (#310).

    PNG
    media_image1.png
    677
    388
    media_image1.png
    Greyscale

(3) Jeong et al. (KR 20200039996 A) discloses a phototherapy device for managing vaginas comprising a main body (#110) perpendicular to a handle (#100), wherein the main body part includes three-color (red, green, blue) LEDs emitting units (#40) and the handle includes a charging terminal (#112).  A charger is also included to accommodate the handle.

    PNG
    media_image2.png
    750
    442
    media_image2.png
    Greyscale

	(4) Maurer (US 4,785,828) discloses a vaginal stimulator comprising electrodes to provide electrical stimulation to constrict muscles and treat incontinence. 
	(5) Mayer (US 2009/0319008) discloses a vaginal phototherapy device comprising a plurality of LED light sources.
	(6) Zipper (US 2013/0261385) discloses a sexual stimulation device using light therapy comprising LEDs of different wavelengths from 400 nm to 1000 nm [par. 0032].  A combination of blue (400 nm to 515 nm) and red (610 nm to 640 nm) output from LEDs can be a very effective treatment for both inflammation and antibacterial results [par. 0037-0038].
	(7) Yun (KR 101449542 B1) discloses a therapeutic apparatus for inserting into the vagina of a woman to treat various vaginal diseases, and by performing a combined function such as phototherapy for the vaginal wall, stimulation by low frequency and vibration, and heat treatment.
	(8) Modi et al. (WO 2015/059120 A1) discloses a device for treating the vaginal canal by means of a laser beam applying light and at least one electrode applying RF current [abstract].
	(9) Casalino et al. (US 2017/0209707) discloses a radiofrequency and plasma device for vaginal laxity and remodeling. 
	(10) Schwarz et al. (US 10,039,929 B1) discloses a radiofrequency vaginal treatment probe comprising impedance and temperature feedback sensors.
	 (11) Kraft (US 2022/0273919) discloses an intervaginal photokinetic device comprising LEDs and a charging system for receiving and charging the device [Figs. 7A-C]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        19 October 2022